Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are pending in Instant Application.
Claim 1 is amended.
Claims 8-10 are newly added.
Claims 1-10 are rejected.


Response to arguments
Applicant’s arguments filed in the amendment filed 01/10/2022 have been fully considered but are moot in view grounds of rejection. The reasons set forth below.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of Parent Application 15854592 filed 12/26/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., “hereinafter Schwartz” (U.S. Patent Application: 20160171090) in view of Sylvain (U.S. Patent Application: 20170142170) and further in view of Van Zijst et al., “hereinafter Van Zijst”( U.S. Patent Application: 20060268871). 

As per claim 1, Schwartz discloses an apparatus operative in association with an overlay network, the overlay network comprising a video delivery infrastructure having network edge-based deployments comprising edge machines (Schwartz, Para.207, The video feature as shown in the video interface 194, allows users to spawn a video chat immediately and directly through their web browser using a newly developed internet protocol known as WebRTC), comprising: a hardware processor; computer memory associated with the hardware processor and holding computer program code configured as (Schwartz, Para.05, processor in communication with the non-transient storage medium, the processor configured to execute instructions):
 (i) a signaling component that maintains state information about each peer participating in a collaboration (Schwartz, Para.206, the social platform interface may also indicate the users who are currently online using the currently online interface 200 ),
 (iii) a multiplexing component that manages a Web Real time Communications (WebRTC) multi-peer collaboration session an end user peer accesses media streams of other peers rather than directly from another peer (Schwartz, Para.207,  allows users to spawn a video chat immediately and directly through their web browser using a newly developed internet protocol known as WebRTC., Para.245, Real time communication on the web site (including video/voice, chat, and file sharing) is handled by one or more NodeJS servers.  One server runs a socket.io instance which handles the mapping of user accounts to WebRTC sessions.  This is necessary because a single user can have multiple WebRTC sessions active at any one time (e.g., user has multiple tabs open to the web site) so the web application must be able to convert from a user ID to a valid WebRTC session ID in order to make calls.), and 
(iv) a session manager that publishes one or more web pages and receives control information entered by at least one authorized end user associated with a peer, thereby executing one or more (Schwartz, Para.241, the users of client 1106 and/or 1108 may include users associated with an authorized user group and authorized to access and interact with the multi-user service 1032.  In some embodiments, the servers 1102 and 1104 may provide client 1106 and/or 1108 with the client-side applications 1107 under a particular condition, such as a license or use agreement, Para.225, Whiteboard--a collaborative virtual whiteboard feature can be included that may be available to anyone using the social platform.  The whiteboard can be a real-time communal writing space whereby all parties connected to a session could write and manipulate the board.  The board may be accessible both via a web address as well as on mobile devices through a mobile application.  ). 
However Schwartz does not discloses a connectivity component that manages connections routed through the overlay network and that support the collaboration.
Sylvain discloses a connectivity component that manages connections routed and that support the collaboration (Sylvain, Para., SC tools enable users to connect to a session at the same time, typically in the form of a voice phone call, a conference call, a video call, a video conference, or the like.  AC tools enable users to connect to a session, or collaboration room, at different times to retrieve information and messages left by other users or post information and messages for other users, Para.19, The notifications may include, for example, an invitation to an SC session, a hyperlink to an AC session, a notification that an AC or SC session has been connected to or disconnected from the user device 102, Para.61, the Synchronous Collaboration function 116 sends a message to user A's user device 102 indicating that it is connected to the SC session).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Schwartz with the teachings as in Sylvain. The motivation for doing so would have been for starting a synchronous communication session in response to user initiation, where the synchronous communication session includes real-time multimedia data transfer among a plurality of users associated with the synchronous communication session (Sylvain, Para.5).
However Schwartz and Sylvain do not disclose accesses media streams via a multicast-based publish and subscribe mechanism and through the overlay network edge machines.
via a multicast-based publish and subscribe mechanism and through the overlay network edge machines (Van Zijst, Para.41, the overlay network may support packets being sent to abstract multipoint destinations, or multicast addresses. An overlay network multicast address is a destination that each machine on the network may subscribe to. The overlay network software routers ensure that a copy of each data packet published to this multicast address is delivered to every user application that subscribed to it. In one embodiment, multipoint destinations are single sourced. Only one application can publish data packets to the multicast address, making the overlay network suitable for one to many, but not many to many communications. Because a tport session of a multicast address can be freely chosen, each multicast address explicitly contains the location of the source on the overlay network. This makes multicast communication less flexible because publishing is not anonymous, but it greatly simplifies subscription management. In another embodiment, multiple applications may publish to a multicast address and many to many communication is supported.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Schwartz, Sylvain with the teachings as in Van Zijst. The motivation for doing so would have been for providing multicast services a network needs to support one-to-many communication that can send data packets from a data source to more than one receiver, ideally without putting extra stress on the network or source when the number of receivers increases. (Van Zijst, Para.26).


As per claim 2, Schwartz in view of Sylvain and  Van Zijst disclose the apparatus as described in claim 1 wherein the one or more management operations includes one of: creating or deleting a room, joining a room, viewing participants in a room, whitelisting or blacklisting participants for a room, adjusting a relevancy value of a media stream, muting or unmuting an audio stream, adjusting a quality of a media stream, providing feedback, adjusting equipment in a room, creating a presentation for a room, creating a vanity room, creating an anonymous access room, adjusting a look and feel of a room, enabling room-specific collaboration activities, and providing room deep-linking (Sylvain, Para.26, The Synchronous Collaboration function 116 facilitates an SC session by communicating with the Collaboration Coordination function 112 and with one or more user devices 102.  The Synchronous Collaboration function 116 relays real-time communications such as streaming voice or video data between users 102 that are participating in a SC session.  The Synchronous Collaboration function 116 may receive from moderators (or other privileged users) commands to mute, unmute, or remove users from an SC session.  ). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Schwartz with the teachings as in Sylvain. The motivation for doing so would have been for starting a synchronous communication session in response to user initiation, where the synchronous communication session includes real-time multimedia data transfer among a plurality of users associated with the synchronous communication session (Sylvain, Para.5).

As per claim 3, Schwartz in view of Sylvain and  Van Zijst discloses the apparatus as described in claim 1 wherein the collaboration session is one of: a videoconference, a chat, sharing a document, and sharing a desktop (Schwartz, Para.207, The video feature as shown in the video interface 194, allows users to spawn a video chat immediately and directly through their web browser using a newly developed internet protocol known as WebRTC, Para.245, Real time communication on the web site (including video/voice, chat, and file sharing) is handled by one or more NodeJS servers.  One server runs a socket.io instance which handles the mapping of user accounts to WebRTC sessions.  )


As per claim 5, Schwartz in view of Sylvain and  Van Zijst discloses the apparatus as described in claim 1 further including a storage component to store data from the collaboration session (Sylvain, Para.23, The Asynchronous Collaboration function 114 facilitates an AC session by communicating with the Collaboration Coordination function 112 and with one or more user devices 102, and may store messages, files, and other collaboration objects that users of the AC session may access.  In some embodiments, the Asynchronous Collaboration function 114 receives messages, files, and other collaboration objects from user devices 102 and stores them to volatile or nonvolatile memory, for example in collaboration server 110). 

As per claim 8, Schwartz in view of Sylvain and Van Zijst discloses the apparatus as described in claim 1 further including computer program code configured to validate a request by a peer to subscribe to the multi-peer collaboration session (Schwartz, para.245, Real time communication on the web site (including video/voice, chat, and file sharing) is handled by one or more NodeJS servers. One server runs a socket.io instance which handles the mapping of user accounts to WebRTC sessions. This is necessary because a single user can have multiple WebRTC sessions active at any one time (e.g., user has multiple tabs open to the web site) so the web application must be able to convert from a user ID to a valid WebRTC session ID in order to make calls, Van Zijst , Para.49, Binding a multicast group in subscribe-mode results in the router node being connected to a virtual multicast distribution tree. The subscribers receive a copy of any packet published by the source.).

With respect to Claim 8 is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

As per claim 9, Schwartz in view of Sylvain and Van Zijst discloses the apparatus as described in claim 8 further including computer program code configured in response to a failed validation to inhibit validation of a follow-on request to subscribe for a given delay period (Van Zijst , Para.102, nodes w, u, rand s all have only a single route to q. Node p has a path through both s and w, while s is the preferred hop towards q. When the link between u and w fails, u becomes disconnected from q and invalidates the subscription information for link u-r. Node u informs neighbor r of this fact as part of an immediate distance-vector exchange. This routing update implicitly tells node r that its join for q:G through u is no longer valid and that it should look for an alternative neighbor to rejoin.).
With respect to Claim 9 is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

As per claim 10, Schwartz in view of Sylvain and Van Zijst discloses the apparatus as described in claim 1 wherein a given one of the peers in the multi-peer collaboration session publishes a media stream to an ingest point of the overlay network video delivery infrastructure (Van Zijst, Para.41, the overlay network may support packets being sent to abstract multipoint destinations, or multicast addresses. An overlay network multicast address is a destination that each machine on the network may subscribe to. The overlay network software routers ensure that a copy of each data packet published to this multicast address is delivered to every user application that subscribed to it. In one embodiment, multipoint destinations are single sourced…multiple applications may publish to a multicast address and many to many communication is supported.).
With respect to Claim 10 is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.


Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., “hereinafter Schwartz” (U.S. Patent Application: 20160171090) in view of Sylvain (U.S. Patent Application: 20170142170) in view of Van Zijst et al., “hereinafter Van Zijst”( U.S. Patent Application: 20060268871) and further in view of Nayyar et al., “hereinafter Nayyar” (U.S. Patent: 9549152).

As per claim 4, the modified Schwartz discloses the apparatus as described in claim 1 
However the modified Schwartz does not discloses component adjusts a quality of at least one media stream during the collaboration session.
Nayyar discloses the multiplexing component adjusts a quality of at least one media stream during the collaboration session (Nayyar, Col.7, Line: 19-26, Continuous monitoring of the condition of the data communications network during the streaming session and dynamically adjusting the video streams for achieving a highly responsive and interactive experience for the user of the non-native application on the mobile device.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in the modified Schwartz with the teachings as in Nayyar. The motivation for doing so would have been for streaming the plurality of video frames received via the video capture module from the first video conferencing endpoint to the second video conferencing endpoint via the video conferencing session; and receiving, by the application delivery system from the client device, a user input signal for the application. (Nayyar, Col.2, Line: 1-14).

Claims 6-7 are are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., “hereinafter Schwartz” (U.S. Patent Application: 20160171090) in view of Sylvain (U.S. Patent Application: 20170142170) in view of Van Zijst et al., “hereinafter Van Zijst”( U.S. Patent Application: 20060268871) and further in view of Kang et al., “hereinafter Kang” (U.S. Patent: 20180146160).

As per claim 6, the modified Schwartz discloses the apparatus as described in claim 1, However the modified Schwartz Schwartz does not disclose a Public Switched Telephone Network (PSTN) integration component to allow participants to join the collaboration session from the PSTN network.
Kang discloses a Public Switched Telephone Network (PSTN) integration component to allow participants to join the collaboration session from the PSTN network (Kang, Para.207, The communications framework 1110 may be implemented as a packet-switched network (e.g., public networks such as the Internet, private networks such as an enterprise intranet, and so forth), a circuit-switched network (e.g., the public switched telephone network), or a combination of a packet-switched network and a circuit-switched network (with suitable gateways and translators)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in the modified Schwartz Schwartz  with the teachings as in Kang. The motivation for doing so would have been for selecting which users should be shown in an 

As per claim 7, the modified Schwartz Schwartz discloses the apparatus as described in claim 1, 
However the modified Schwartz does not disclose media streams are received over the video delivery infrastructure in an encrypted form.
 Kang discloses media streams are received over the video delivery infrastructure in an encrypted form (Kang, Para.75, The data may be stored in a secure data storage location that includes safeguards to prevent unauthorized access to the data.  The data may be stored in an encrypted format.  Identifying information and/or non-identifying information may be purged from the data storage after a predetermined period of time.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in the modified Schwartz with the teachings as in Kang. The motivation for doing so would have been for selecting which users should be shown in an interface during a group call, and for presenting the users on (potentially small) displays.  According to some embodiments, a most-relevant speaker is selected for display on each call participants' screen.  When deciding which user to display in the primary window of a video call, a dominant or relevant user is selected. (Kang, Para.34).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449